Order, Supreme Court, New York County (Diane Lebedeff, J.), entered February 2, 2000, which, in an action for legal malpractice, insofar as appealed from, directed defendant-appellant to produce certain documents it generated in connection with its representation of plaintiff, unanimously affirmed, without costs.
The subject documents should be disclosed since they are material and necessary, and either contain matter beyond an attorney’s private thoughts in describing specific occurrences personally known to the attorney, or do not contain any indication that they served to “giv[e] internal direction to facilitate performance of the legal services entailed in [the] representation” (Matter of Sage Realty Corp. v Proskauer Rose Goetz & Mendelsohn, 91 NY2d 30, 38; cf., Getman v Petro, 266 AD2d 688, 690). Concur — Williams, J. P., Mazzarelli, Andrias and Saxe, JJ.